Condominium Bd. of Mgrs. of Tribeca Summit v 415 PR LLC (2020 NY Slip Op 07312)





Condominium Bd. of Mgrs. of Tribeca Summit v 415 PR LLC


2020 NY Slip Op 07312


Decided on December 08, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 08, 2020

Before: Acosta, P.J., Gische, Oing, González, Kennedy, JJ. 


Index No. 154751/16 Appeal No. 12573 Case No. 2020-00360 

[*1]Condominium Board of Managers of Tribeca Summit, Plaintiff-Appellant,
v415 PR LLC, et al., Defendants-Respondents.


Armstrong Teasdale LLP, New York (Howard Schechter of counsel), for appellant.
Goldberg Weprin Finkel Goldstein LLP, New York (Matthew Hearle of counsel), for 415 PR LLC, respondent.
Rothkrug Rothkrug & Spector, LLP, Great Neck (Simon H. Rothkrug of counsel), for Park Right Corporation, respondent.